DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
Claims 1-3, 6-14 and 17-20 are presently amended.
Claims 1-20 are pending.

Response to Amendment
Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments filed 7/1/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, but are not persuasive for the reasons set forth below.


35 USC § 101 Rejections
First, Applicant argues that “claim 1 of the subject patent application is not directed to methods of organizing human activities. Claims 2-20, although of differing scope, contain at least the same or similar limitations either by virtue of dependency or by virtue of similar claim language. Thus, claims 1-20 for at least similar reasons are not directed to methods of organizing human activity” [Arguments, page 14].
In response, Applicants arguments are considered but are not persuasive. Examiner respectfully observes that no rationale has been provided by the Applicant regarding the assertion that the present claims are not directed to methods of organizing human activity. Thus, Examiner maintains that the abstract idea of “…determining… a probability of a particular perishable parcel arriving at a particular location by a particular time...” (Claims 1 and 12) sets forth ‘certain methods of organizing human activity’ by describing steps for commercial or legal interactions. Specifically, determining a probability of a particular parcel arriving at a particular location by a particular time sets forth sales activities. 
Further, the above cited abstract idea recites limitations describing fundamental economic principles or practices which includes hedging, insurance and mitigating risk. Specifically, determining a probability of a particular parcel arriving at a particular location by a particular time is considered to be mitigating the risk of unexpected delays. As such, Examiner remains unpersuaded.

Second, Applicant argues that “the claims at issue specifically recite a technical improvement… 
The associations between the particular weather condition records and the particular parcel shipping activity records may be utilized by machine-learning processes, for example, to determine adverse effects on transportation of parcels and to establish probabilities of particular parcels arriving at particular locations by particular times and/or dates for different candidate transportation routes.	It may be seen from the passages and/or figures provided above that the specification of the present patent application discloses improvements in transportation technology. For example, embodiments provide an improved ability to transport goods, such as a perishable parcel, to a destination within a particular period of time (e.g., so as to avoid expiration of the perishable parcel)” [Arguments, pages 16-24].
In response, Applicants arguments are considered but are not persuasive. Examiner observes that if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. If the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").
Examiner respectfully maintains that the specification, in ¶¶ 34, 55-6, 60 and 81-82, for example, sets forth an improvement but in a conclusory manner. For example, ¶ 60 of the present specification alludes to an improved accuracy as compared with implementations merely considering weather alerts. The present claims do not provide any particular arrangement of additional elements to demonstrate such an improvement to shipping or prediction technologies. Instead, the processor, memory, user interface, computer device, machine learning operations and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following patent ineligible MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
 Further, the aforementioned additional elements are considered to be mere instructions to apply an exception (see MPEP § 2106.05(f)), like the following patent ineligible examples:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
Accordingly, these additional elements do not demonstrate an improvement in the functioning of a computer, or an improvement to any other technology or technical field. As such, Examiner remains unpersuaded.

Third, Applicant argues that “the Examiner states “Examiner observes that there are no particular interface elements (e.g., selectable icons, particular displays, etc.) to help demonstrate that the user interface is an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a).” However, claim 2, for example, has been amended to recite additional specific elements regarding the user interface” [Arguments, pages 24-25].
In response, Applicants arguments are considered but are not persuasive. Examiner respectfully maintains that the amended elements of claim 2 are not recited at a level of specificity that could be considered to amount to significantly more than the judicial exception. Examiner observes that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, Examiner likens claim 2 of the present invention to Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), wherein the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. As such, Examiner remains unpersuaded.

Fourth, Applicant argues that “claims 7-9 have been amended to describe an output determined by machine-learning operations (e.g., “the one or more particular parameters to indicate whether particular parcels of the one or more parcels were delayed due to weather”) and also to describe inputs to the machine-learning operations. For example, as noted in claim 7, the “plurality of parcel shipping activity records” and the “plurality of weather condition parameters” provide inputs to the recited machine learning operations. Additionally, claims 8 and 9, as amended, recite various details regarding the parcel shipping activity records and the weather condition records” [Arguments, pages 25-26].
In response, Applicants arguments are considered but are not persuasive. Examiner respectfully observes that claim 7 has been amended to remove the particular machine learning algorithms which could have been relied upon, in conjunction with newly added elements of claims 7-9, to demonstrate significantly more than the judicial exception. Thus, Examiner considers the claims, which do not provide at least a particular machine learning algorithm describe how to achieve the claimed result, insufficient in terms of demonstrating significantly more than the judicial exception. As such, Examiner remains unpersuaded.

Fifth, Applicant argues that “allowing a user to understand probabilities of a perishable parcel reaching a destination within a particular period of time via respective candidate routes and/or allowing the user to identify, select and/or alter a particular transportation route not only benefits the shipper (e.g., pharmacy) but also benefits the intended recipient (e.g., patient). Claimed subject matter includes inventive methods and apparatus to perform such operations. Assignee respectfully submits that claimed subject matter represents improvements over existing technology and further submits that claimed subject matter is not merely well-known, routine or conventional” [Arguments, pages 26-28].
In response, Applicants arguments are considered but are not persuasive. Examiner respectfully maintains that the present claims and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed above and in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). As such, Examiner remains unpersuaded. 

35 USC § 103 Rejections
First, Applicant argues that the applied art “…does not appear to disclose “for individual parcel shipping activity records of the plurality of parcel shipping activity records, utilizing at least one processor of the one or more computing devices, associating at least one weather condition record of the plurality of weather condition records with a particular parcel shipping activity record at least in part by iteratively expanding a particular geographical region associated with the particular parcel shipping activity record until a nearest weather station having one or more recorded weather condition parameters for a particular time period and/or date associated with the particular parcel shipping activity record is identified” as recited in claim 1, as amended” [Arguments, pages 28-34].
In response, Applicants arguments are considered but are moot in view of the amended claims. A new rejection has been issued as detailed below. As such, Examiner remains unpersuaded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-20 are directed to statutory categories, namely a process (claims 1-11), and a machine (claims 12-20). 

Step 2A, Prong 1: Claims 1 and 12 in part, recite the following abstract idea: 
obtaining… states representative of a plurality of weather condition records and a plurality of parcel shipping activity records; for individual parcel shipping activity records of the plurality of parcel shipping activity records, utilizing… associating at least one weather condition record of the plurality of weather condition records with a particular parcel shipping activity record at least in part by iteratively expanding a particular geographical region associated with the particular parcel shipping activity record until a nearest weather station having one or more recorded weather condition parameters for a particular time period and/or date associated with the particular parcel shipping activity record is identified; identifying… one or more correlations between one or more parameters of the plurality of weather condition records and one or more parameters of the plurality of parcel shipping activity records based at least in part on, for the individual parcel shipping activity records of the plurality of parcel shipping activity records, the associating the at least one weather condition record with the particular parcel shipping activity record; determining… one or more adverse effects on transportation of one or more parcels based at least in part on the identified one or more correlations between the one or more parameters of the plurality of weather condition records and the one or more parameters of the plurality of parcel shipping activity records; …determining… a plurality of probabilities of a particular perishable parcel arriving at a particular location by a particular time and/or date for a respective plurality of candidate transportation routes based at least in part on the one or more determined adverse effects on the transportation of the one or more parcels; generating… content for display representative of the determined plurality of probabilities of the particular perishable parcel arriving at the particular location by the particular time and/or date for the respective plurality of candidate transportation routes; and obtaining input from a user to specify a particular transportation route of the respective plurality of candidate transportation routes to affect transportation of the particular perishable parcel.

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for commercial or legal interactions, which includes agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations. Specifically, determining a probability of a particular parcel arriving at a particular location by a particular time sets forth sales activities. 
Further, aforementioned limitations describe fundamental economic principles or practices which includes hedging, insurance and mitigating risk. Specifically, determining a probability of a particular parcel arriving at a particular location by a particular time is considered to be mitigating the risk of unexpected delays. As such, claims 1-20 recite abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1 and 12 only recite the following additional elements – 
at one or more computing devices, signals…; …at least one processor of the one or more computing devices…; …via one or more machine-learning operations executed by at least one processor of the one or more computing device …; …utilizing the at least one processor…; …utilizing the at least one processor… [claim 1],
at least one computing device to include at least one processor, at least one memory and a user interface, ; …wherein the at least one processor is configured to: …obtain, at the at least one computing device, signals and/or states representative of one or more weather condition records…; identify, via one or more machine-learning operations, one or more correlations… [claim 12].


Regarding the user interface additional element in claims 2 and 12-13, Examiner observes that there are no particular interface elements (e.g. selectable icons, particular displays, etc.) to help demonstrate that the user interface is an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a).
Similarly, the machine learning elements of claims 6, 7 and 17 are not recited at a level of particularity to help demonstrate that the machine learning step is an improvement in the functioning of a computer, or an improvement to other technology or technical field. For example, while claim 6 recites a particular algorithm (i.e. a random forest machine-learning algorithm), it is not clear which particular types of data would be used as an input to this algorithm, nor is it clear what data would be expected as an output to the algorithm.

As such, the processor, memory, user interface, computer device, machine learning operations and executable instructions are recited at a high-level of generality (see MPEP § 2106.05(a)), like the following patent ineligible MPEP example:
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; 
 Further, the aforementioned elements are considered to be mere instructions to apply an exception (see MPEP § 2106.05(f)), like the following patent ineligible examples:
i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); 
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
The remaining dependent claims do not recite any new additional elements, and thus cannot integrate the abstract idea into a practical application.

Step 2B: Claims 1 and 12 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
In particular, claims 1 and 12 only recite the following additional elements – 
at one or more computing devices, signals…; …at least one processor of the one or more computing devices…; …via one or more machine-learning operations executed by at least one processor of the one or more computing device …; …utilizing the at least one processor…; …utilizing the at least one processor… [claim 1],
at least one computing device to include at least one processor, at least one memory and a user interface, ; …wherein the at least one processor is configured to: …obtain, at the at least one computing device, signals and/or states representative of one or more weather condition records…; identify, via one or more machine-learning operations, one or more correlations… [claim 12].

These additional elements do not amount to significantly more than the abstract idea for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements other than those mentioned in the independent claims, which amount to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). As such, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al., U.S. Publication No. 2018/0336487 [hereinafter Moore] in view of Bateman, U.S. Publication No. 2017/0154347 [hereinafter Bateman] and in further view of Oz et al., U.S. Publication No. 2016/0098670 [hereinafter Oz] and Altschule, U.S. Publication 2019/0004210 via provisional Application No. 62/302,921 [hereinafter Altschule].



Regarding claim 1, Moore discloses a method of… identifying, via one or more machine-learning operations executed by the at least one processor of the one or more computing devices… (Moore, ¶ 21, Tree ensembles have many diverse uses, and if properly tailored (e.g., through machine learning and/or human training), provide excellent constructs for receiving one or more data types for which they are built to process, and generating a hypothesis based on that data and the one or more nodes that the data as an instance travels through. Tree ensembles vary from the very simple to the extremely complex, depending on the number of features that they are built to handle, the number of trees in the ensemble, the number and types of calculations that are performed at each node, their incorporation of boosting or other accuracy-increasing algorithms, etc.), (Id., ¶ 98, embodiments of the disclosure may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing electronic elements or microprocessors (discloses processors));
…determining, utilizing the at least one processor, one or more adverse effects on transportation of one or more parcels… (Id., ¶ 98, embodiments of the disclosure may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing electronic elements or microprocessors), (Id., ¶ 26, in providing the ability to view node value information and node contribution information as it relates to determining whether to ground flights because of inclement weather (discloses adverse effects on transportation due to observed weather), an airline may choose to increase the number of customer service agents on days that are predicted to meet one or more data points that relate to high node impact on grounding flights, while choosing to keep staffing at normal levels on days that are predicted to meet one or more data points that relate to low node impact on grounding flights), (Id., ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (e.g., will a package (discloses parcel) be delivered on schedule, is a division of a company likely to hit their performance goals), among others);
…determining, utilizing the at least one processor, a plurality of probabilities of a particular… parcel arriving at a particular location by a particular time and/or date …and based at least in part on the one or more determined adverse effects on the transportation of the one or more parcels (Moore, ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (discloses a plurality of probabilities) (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others), (Id., ¶ 98, embodiments of the disclosure may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing electronic elements or microprocessors), (Id., ¶ 26, in providing the ability to view node value information and node contribution information as it relates to determining whether to ground flights because of inclement weather (discloses adverse effects on transportation due to observed weather), an airline may choose to increase the number of customer service agents on days that are predicted to meet one or more data points that relate to high node impact on grounding flights, while choosing to keep staffing at normal levels on days that are predicted to meet one or more data points that relate to low node impact on grounding flights), (Id., ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (e.g., will a package (discloses parcel) be delivered on schedule, is a division of a company likely to hit their performance goals), among others)
…generating, utilizing the at least one processor, content for display representative of the determined plurality of probabilities of the particular… parcel arriving at the particular location by the particular time and/or date… (Moore, ¶ 64, Upon receiving a request to compute node contribution values of one or more nodes in decision tree 106 and decision tree 108, server computing device 114 may cause classification of the processed data from the one or more datasets received via network 112 to be displayed (e.g., sending to a graphical user interface a chart or other readout type illustrating one or more arrived at hypotheses relating to one or more instances from the processed data and/or the value of the one or more instances as determined at leaf nodes for those instances)), (Id., ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (discloses a plurality of probabilities) (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others), (Id., ¶ 98, embodiments of the disclosure may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing electronic elements or microprocessors);
While suggested, Moore does not explicitly disclose …obtaining, at one or more computing devices, signals and/or states representative of one or more weather condition records and one or more parcel shipping activity records; …one or more correlations between the plurality of parameters of the one or more weather condition records and one or more parameters of the plurality of parcel shipping activity records based at least in part on, for the individual parcel shipping activity records of the plurality of parcel shipping activity records, the associating the at least one weather condition record with the particular parcel shipping activity record; …based at least in part on the identified one or more correlations between the one or more parameters of the plurality of weather condition records and the one or more parameters of the plurality of parcel shipping activity records; …perishable ... for a respective plurality of candidate transportation routes… perishable… for the respective plurality of candidate transportation routes; and obtaining input from a user to specify a particular transportation route of the respective plurality of candidate transportation routes and/or to specify a particular level of service to affect transportation of the particular perishable parcel.
However, Bateman discloses obtaining, at one or more computing devices, signals and/or states representative of one or more weather condition records and one or more parcel shipping activity records (Bateman, ¶ 14, The method 100 and system 200 can provide several benefits over traditional approaches to determining delivery estimate times for shipments. First, the technology can automatically retrieve and/or generate multiple types of delivery-related data (e.g., cross-carrier data such as historical delivery data (discloses shipping activity records) for completed shipments across a plurality of carriers; parcel-specific data such as weight and selected service level; tracking data provided by a shipping carrier; contextual data such as weather data (discloses weather condition records); etc.) in order to improve upon the accuracy and efficiency of delivery estimation), (Id., ¶ 66, The instructions are preferably executed by computer-executable components preferably integrated with a shipping services platform. The computer-readable medium may be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device); 
Through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Bateman and Altschule discloses …for individual parcel shipping activity records of the plurality of parcel shipping activity records, utilizing at least one processor of the one or more computing devices, associating at least one weather condition record of the plurality of weather condition records with a particular parcel shipping activity record at least in part by iteratively expanding a particular geographical region associated with the particular parcel shipping activity record until a nearest weather station having one or more recorded weather condition parameters for a particular time period and/or date associated with the particular parcel shipping activity record is identified.
First, Bateman discloses parcel shipping activity records and weather condition records (Bateman, ¶ 14, The method 100 and system 200 can provide several benefits over traditional approaches to determining delivery estimate times for shipments. First, the technology can automatically retrieve and/or generate multiple types of delivery-related data (e.g., cross-carrier data such as historical delivery data (discloses shipping activity records) for completed shipments across a plurality of carriers; parcel-specific data such as weight and selected service level; tracking data provided by a shipping carrier; contextual data such as weather data (discloses weather condition records); etc.) in order to improve upon the accuracy and efficiency of delivery estimation), (Id., ¶ 66, The instructions are preferably executed by computer-executable components preferably integrated with a shipping services platform. The computer-readable medium may be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device);
Further, Altschule discloses iteratively expanding a particular geographical region until a nearest weather station having one or more recorded weather condition parameters for a particular time period is identified (Altschule, ¶ 78, FIG. 5 shows diagram 500 of a map 502 indicating a secondary measurement region in accordance with alternative embodiments. In some embodiments, a default measurement region 506 may be selected, based on the subject location 504. For example, the default measurement region 506 may be defined by a circle of a predetermined radius (e.g. 5 miles). In some cases, there may only be few weather stations (508, 510, and 512) in the default measurement region 506. In such cases, the forensic weather analyzer 102 (FIG. 1) may establish a secondary measurement region 514 in order to encompass additional weather stations, such as 516. A higher number of weather stations within the measurement region allow more comparisons between model data and real-world meteorological measurements. In some embodiments, rather than establishing a secondary measurement region, the default measurement region 506 may be expanded in radius until a predetermined number of weather stations are included or a maximum radius is reached. For example, in one embodiment, the forensic weather analyzer is configured to start with a 3-mile radius default region, and attempts to encompass at least 5 weather stations. If there are fewer than 5 weather stations, the radius is incrementally increased (e.g. at mile increments). Each time the radius is increased, a count of included weather stations is made. If the number of weather stations reaches 5, the process is complete. If the number of weather stations is still fewer than 5, the radius increases up to a maximum value (e.g. 30 miles). Once the radius reaches its maximum value, it uses the number of weather stations included in the measurement region for input data used in making a selection of a forensic weather model. In embodiments, the processor 104 of the forensic weather analyzer 102 executes instructions in memory 106 to perform the aforementioned process of expanding the measurement region).

    PNG
    media_image1.png
    413
    573
    media_image1.png
    Greyscale

One of ordinary skill in the art would have recognized that applying the known technique of Altschule would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the iterative map-zooming technique of Altschule to the parcel shipping activity records and weather condition record teachings of Bateman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, a applying the iterative map-zooming technique of Altschule to the parcel shipping activity records and weather condition record teachings of Bateman, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate package delivery estimates while minimizing risk to couriers of operating in adverse environments.
Thus, through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Bateman and Altschule discloses …for individual parcel shipping activity records of the plurality of parcel shipping activity records, utilizing at least one processor of the one or more computing devices, associating at least one weather condition record of the plurality of weather condition records with a particular parcel shipping activity record at least in part by iteratively expanding a particular geographical region associated with the particular parcel shipping activity record until a nearest weather station having one or more recorded weather condition parameters for a particular time period and/or date associated with the particular parcel shipping activity record is identified.
Bateman further discloses …one or more correlations between one or more parameters of the plurality of weather condition records and one or more parameters of the plurality of parcel shipping activity records based at least in part on, for the individual parcel shipping activity records of the plurality of parcel shipping activity records, the associating the at least one weather condition record with the particular parcel shipping activity record (Id., ¶ 37, In another variation, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner);
…based at least in part on the identified one or more correlations between the one or more parameters of the plurality of weather condition records and the one or more parameters of the plurality of parcel shipping activity records  (Id., ¶ 37, In another variation, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner);
… for a respective plurality of candidate transportation routes; …for the respective plurality of candidate transportation routes;  (Id., ¶ 37,  In another variation, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner), (Id., ¶ 40, Regarding Block S140, parcel data preferably includes any data concerning the shipping of a particular parcel, such as one or more of: origin address, destination address, parcel size (e.g., dimensions, volume, surface area, etc.), parcel weight (e.g., object weight, overall package weight), delivery route data (e.g., current route, other potential routes (discloses plurality of candidate transportation routes), associated contextual data such as traffic along a given route), current location (e.g., where a package resides along a delivery route), temporal data (e.g., shipping date, current data, etc.), service level (e.g., Drone Delivery Service vs. Ground), status changes (e.g., a list of status descriptions and/or associated locations, dates, and times such as “Available to ship; San Francisco, Calif.; March 5; 2:30 pm”), delivery estimates (e.g., estimated delivery date, estimated delivery time, estimated handling time, etc.), image data (e.g., images of the parcel, images of the objects within the packaging container, etc.), delivery vehicle data (e.g., delivery vehicle type, driver analytics such as driver behavior for the individual controlling the delivery vehicle, delivery vehicle sensor data such as image datasets captured from optical sensors of the delivery vehicle, etc.), identifiers (e.g., originating sender's account number), data types analogous to types of delivery data (e.g., in Block S110), and/or any other suitable data. An example of parcel data can is shown in FIG. 5, but parcel data can be configured in any suitable manner);
and obtaining input from a user to specify a particular transportation route of the respective plurality of candidate transportation routes to affect transportation of the particular… parcel (Id., ¶ 40, Regarding Block S140, parcel data preferably includes any data concerning the shipping of a particular parcel, such as one or more of: origin address, destination address, parcel size (e.g., dimensions, volume, surface area, etc.), parcel weight (e.g., object weight, overall package weight), delivery route data (e.g., current route, other potential routes (discloses plurality of candidate transportation routes including a specified ‘current route’), associated contextual data such as traffic along a given route), current location (e.g., where a package resides along a delivery route), temporal data (e.g., shipping date, current data, etc.), service level (e.g., Drone Delivery Service vs. Ground), status changes (e.g., a list of status descriptions and/or associated locations, dates, and times such as “Available to ship; San Francisco, Calif.; March 5; 2:30 pm”)…), (Id., ¶ 12, the method 100 and/or system 200 can function to determine delivery estimates for different service levels (e.g., Next Day Air, Ground Transportation, etc.) provided by a shipping carrier, to automatically select and/or enable a user to select a preferable service level (discloses user input) based on the delivery estimates. However, the method 100 can include any suitable functionality), (Id., ¶ 16, the technology can amount to an inventive distribution of functionality across a network of one or more: shipping carriers (e.g., with API and/or other digital platforms facilitating retrieval of delivery data and/or parcel data), delivery prediction systems (e.g., acting as a central hub of communication for retrieving delivery-related data from a plurality of sources to use in generating and/or executing delivery prediction models), delivery vehicles (e.g., which can be routed (discloses specifying a particular delivery route), re-routed, and/or otherwise controlled based on improved delivery estimates), users (e.g., shipping senders, shipping recipients, and/or other users who can leverage an API of a first part shipping services platform to utilize the delivery prediction system), and/or other suitable entities).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the historical record and correlation elements of Bateman in the analogous art of generating delivery estimates.
 The motivation for doing so would have been “to improve upon the accuracy and efficiency of delivery estimation” [Bateman, ¶ 14; Moore, ¶ 5].
While suggested, the combination of Moore and Bateman does not explicitly disclose …perishable; …perishable… 
However, Oz discloses …perishable; …perishable… (Oz, ¶ 53, The package may be a retail shop item, flowers, perishables, tobacco and alcohol, postal letters, food or other consumable items, and other similar deliverable items. The vehicles include but are not limited to automobiles, trucks, vans, motorcycles, and other similar transportation mechanisms)
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore and the historical record and correlation elements of Bateman to include the perishable parcel elements of Oz in the analogous art of package exchanges services.
The motivation for doing so would have been to improve the accuracy and efficiency of parcel delivery by providing “supply servers and databases of one or more retail websites with information regarding services for a package exchange available to one or more customers and associated vehicles of the customers” [Oz, ¶ 30; Bateman, ¶ 14; Moore, ¶ 5].
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore and the historical record and correlation elements of Bateman and the perishable parcel elements of Oz to include the weather station and the iterative map zooming elements of Altschule in the analogous art of forensic weather systems.
The motivation for doing so would have been to improve the accuracy and efficiency of parcel delivery by providing “forensic weather analysis, enabling a more accurate assessment of conditions at a subject location based on measurements in surrounding areas” wherein such accurate weather predictions would benefit Bateman, Moore and Oz’s systems which seek to “to improve upon the accuracy and efficiency of delivery estimation” [Altschule, ¶ 120; Oz, ¶ 30; Bateman, ¶ 14; Moore, ¶ 5].


Regarding claim 3, the combination of Moore, Bateman, Oz and Altschule discloses the method of claim 1.
While suggested,  Moore does not explicitly disclose …wherein the plurality of weather condition records comprises one or more historical weather condition records.
However, Bateman discloses …wherein the plurality of weather condition records comprise one or more historical weather condition records (Bateman, ¶ 37, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; (discloses historical weather records) determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the historical weather record elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.

Regarding claim 4, the combination of Moore, Bateman, Oz and Altschule discloses the method of claim 1.
Moore further discloses …wherein the determining the plurality of probabilities of the particular… parcel arriving at the particular location by the particular time and/or date… (Moore, ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (discloses a plurality of probabilities) (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others).
While suggested, Moore does not explicitly disclose …perishable… for the respective plurality of candidate transportation routes to be further based, at least in part, on one or more forecasted weather condition records…
However, Bateman discloses …for the respective plurality of candidate transportation routes to be further based, at least in part, on one or more forecasted weather condition records (Bateman, ¶ 37, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (discloses weather forecasts) (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner), (Id., ¶ 40, Regarding Block S140, parcel data preferably includes any data concerning the shipping of a particular parcel, such as one or more of: origin address, destination address, parcel size (e.g., dimensions, volume, surface area, etc.), parcel weight (e.g., object weight, overall package weight), delivery route data (e.g., current route, other potential routes (discloses plurality of candidate transportation routes), associated contextual data such as traffic along a given route), current location (e.g., where a package resides along a delivery route), temporal data (e.g., shipping date, current data, etc.), service level (e.g., Drone Delivery Service vs. Ground) (discloses service level), status changes (e.g., a list of status descriptions and/or associated locations, dates, and times such as “Available to ship; San Francisco, Calif.; March 5; 2:30 pm”)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the weather forecast elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.
While suggested, the combination of Moore and Bateman does not explicitly disclose …perishable. 
However, Oz discloses …perishable (Oz, ¶ 53, The package may be a retail shop item, flowers, perishables, tobacco and alcohol, postal letters, food or other consumable items, and other similar deliverable items. The vehicles include but are not limited to automobiles, trucks, vans, motorcycles, and other similar transportation mechanisms).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore and the historical record and correlation elements of Bateman to include the perishable parcel elements of Oz in the analogous art of package exchanges services for the same reasons as stated for claim 1.

Regarding claim 5, the combination of Moore, Bateman, Oz and Altschule discloses the method of claim 1.
Moore further discloses …wherein the determining the plurality of probabilities of the particular… parcel arriving at the particular location by the particular time and/or date… (Moore, ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (discloses a plurality of probabilities) (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others), (Id., ¶ 40, Regarding Block S140, parcel data preferably includes any data concerning the shipping of a particular parcel, such as one or more of: origin address, destination address, parcel size (e.g., dimensions, volume, surface area, etc.), parcel weight (e.g., object weight, overall package weight), delivery route data (e.g., current route, other potential routes (discloses plurality of candidate transportation routes), associated contextual data such as traffic along a given route), current location (e.g., where a package resides along a delivery route), temporal data (e.g., shipping date, current data, etc.), service level (e.g., Drone Delivery Service vs. Ground) (discloses service level), status changes (e.g., a list of status descriptions and/or associated locations, dates, and times such as “Available to ship; San Francisco, Calif.; March 5; 2:30 pm”)).
While suggested, Moore does not explicitly disclose …perishable… for the respective plurality of candidate transportation routes is further based, at least in part, on one or more shipping infrastructure characteristic parameters…
However, Bateman discloses …for the respective plurality of candidate transportation routes is further based, at least in part, on one or more shipping infrastructure characteristic parameters… (Bateman, ¶ 22, Delivery data can additionally or alternatively include any other data relevant to shipping, including any one or more of delivery vehicle data (e.g., delivery vehicle types, driver analytics such as driver behavior, delivery vehicle analytics, fleet analytics, delivery vehicle sensor data (discloses shipping infrastructure characteristic parameters) such as radar sensor data and image datasets from optical sensors, locations of available delivery vehicles, the number of delivery trucks in operation at a given time or summed over a given time interval, etc.), temporal-related data (e.g., the number of packages being delivered in a given time interval or other indication of delivery volume, changes in delivery data depending on date and/or time, etc.), and/or any other suitable data).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the shipping infrastructure characteristic parameter elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.
While suggested, the combination of Moore and Bateman does not explicitly disclose …perishable. 
However, Oz discloses …perishable (Oz, ¶ 53, The package may be a retail shop item, flowers, perishables, tobacco and alcohol, postal letters, food or other consumable items, and other similar deliverable items. The vehicles include but are not limited to automobiles, trucks, vans, motorcycles, and other similar transportation mechanisms).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore and the historical record and correlation elements of Bateman to include the perishable parcel elements of Oz in the analogous art of package exchanges services for the same reasons as stated for claim 1.

Regarding claim 6, the combination of Moore, Bateman, Oz and Altschule discloses the method of claim 1.
Moore further discloses …wherein the one or more machine-learning operations include one or more operations to perform a random forest machine-learning algorithm, a decision-tree machine learning algorithm or a multiple linear regression algorithm, or a combination thereof. (Moore, ¶ 19, The systems, methods and devices for optimizing machine-learned tree ensemble prediction systems described herein may be applied to single decision trees, gradient-boosted decision trees, random forests, and other tree-ensemble based systems).

Regarding claim 7, the combination of Moore, Bateman, Oz and Altschule discloses the method of claim 1.
Moore further discloses …wherein the determining the one or more adverse effects on transportation of the one or more parcels includes determining, at least in part via the one or more machine-learning operations, one or more particular parameters to indicate whether particular parcels of the one or more parcels were delayed due to weather based, at least in part on one or more of the plurality of parcel shipping activity records and one or more of the plurality of weather condition records (Moore, ¶ 19, The systems, methods and devices for optimizing machine-learned tree ensemble prediction systems described herein may be applied to single decision trees, gradient-boosted decision trees, random forests, and other tree-ensemble based systems), (Id., ¶ 18, Generally, the present disclosure is directed to systems, methods and devices for optimizing machine-learned tree ensemble prediction systems. Certain aspects provide mechanisms for making determinations regarding the output values that nodes have in a tree ensemble. In some aspects, node feature contribution values may be determined and ranked according to their impact on a resulting hypothesis for an instance and the generated output value that resulted in that hypothesis. That is, aspects provide for making determinations of what an expected output value for one or more internal nodes would be for a given instance if that instance stopped at a given node for which the expected output value is being computed, and those values may be used in computing node feature contribution values of upstream nodes. Further aspects provide mechanisms for determining range values at which nodes in tree ensemble data structures split to downstream nodes for a particular input instance).

Regarding claim 8, the combination of Moore, Bateman, Oz and Altschule discloses the method of claim 1.
While suggested in at least ¶ 24, Moore does not explicitly disclose …wherein the one or more of the plurality of weather condition records individually include a weather station identifier, a date and/or time parameter, a visibility parameter, a dry bulb temperature parameter, a wet bulb temperature parameter, a dew point parameter, a relative humidity parameter, a wind speed parameter, a barometric pressure parameter, a precipitation parameter or an altimeter parameter, or any combination thereof.
However, Bateman discloses …wherein the one or more of the plurality of weather condition records individually include a weather station identifier, a date and/or time parameter, a visibility parameter, a dry bulb temperature parameter, a wet bulb temperature parameter, a dew point parameter, a relative humidity parameter, a wind speed parameter, a barometric pressure parameter, a precipitation parameter or an altimeter parameter, or any combination thereof (Bateman, ¶ 21, if a scheduled pickup is to occur at a first address between 1:00 PM and 1:15 PM along a known shipping route, this can increase the probability that packages will be delivered to nearby addresses along the same route around this time. Additionally or alternatively, delivery data can include contextual data (e.g., about an area such as a origin, destination, and/or intermediate area) such as demographics of an area (e.g., population, per capita income), weather data (e.g., weather during a given day (discloses date parameter) or season, weather patterns, etc.), theft statistics, area traffic patterns, and/or any other contextual data).

Regarding claim 9, the combination of Moore, Bateman, Oz and Altschule discloses the method of claim 7.
While suggested, Moore does not explicitly disclose …wherein the one or more of the plurality of parcel shipping activity records individually include a tracking identifier, a date and/or time parameter, an activity code, one or more location and/or address parameters, a closest weather station identifier or a station distance error parameter, or a combination thereof.
However, Bateman discloses… wherein the one or more of the plurality of parcel shipping activity records individually include a tracking identifier, a date and/or time parameter, an activity code, one or more location and/or address parameters, a closest weather station identifier or a station distance error parameter, or a combination thereof. (Bateman, ¶ 37, In another variation, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner), (Id., ¶ 43, Block S140 can be performed in a predetermined time interval (e.g., every hour), in response to and/or concurrently with a trigger event (e.g., receiving a user request for a delivery estimate, receiving a tracking number (discloses tracking identifier parameter), generating a tracking data structure, generation and/or updating of a delivery prediction model, receiving a notification from a shipping carrier, etc.), and/or at any suitable time and/or frequency. The frequency and/or timing of retrieving parcel data can vary based on shipping carrier rules (e.g., data limit rules) and/or any other suitable criteria. In a variation, Block S140 can be scheduled in response to previously retrieved parcel data (e.g., also in Block S140), where the output of Block S140 (e.g., parcel data) can be used as an input for determining when to perform Block S140. For example, if Block S140 collects tracking data suggesting a parcel will be delivered in a week, Block S140 can be performed only once a day until the expected delivery time is within forty-eight hours)
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the tracking identifier elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.

Regarding claim 11, the combination of Moore, Bateman, Oz and Altschule discloses the method of claim 1.
While suggested, Moore does not explicitly disclose …wherein the obtaining the signals and/or states representative of the plurality of parcel shipping activity records comprises obtaining the plurality of parcel shipping activity records from at least one commercial shipping entity computing device via signal packet communications over a network. 
However, Bateman discloses …wherein the obtaining the signals and/or states representative of the plurality of parcel shipping activity records comprises obtaining the plurality of parcel shipping activity records from at least one commercial shipping entity computing device via signal packet communications over a network (Bateman, ¶ 14, The method 100 and system 200 can provide several benefits over traditional approaches to determining delivery estimate times for shipments. First, the technology can automatically retrieve and/or generate multiple types of delivery-related data (e.g., cross-carrier data such as historical delivery data (discloses shipping activity records) for completed shipments across a plurality of carriers; parcel-specific data such as weight and selected service level; tracking data provided by a shipping carrier; contextual data such as weather data; etc.) in order to improve upon the accuracy and efficiency of delivery estimation), (Id.,¶ 19, retrieving delivery data preferably includes retrieving cross-carrier delivery data (e.g., historical delivery records originating and/or associated with a plurality of shipping carriers, such as both USPS and UPS), but can alternatively include retrieving delivery data from a single carrier and/or other suitable entity. Delivery data preferably includes any one or more of: address data (e.g., origin address, destination address, intermediary addresses, etc.), handling times, transit times (e.g., overall transit time, transit time from a first location to a second location, etc.), delivery route data (e.g., indicative of the route traveled by the delivery vehicle, etc.), status change data (e.g., timestamps associated with a status change, types of status changes including pre-transit, in transit, out for delivery, available for pickup, delivered, returned to sender, failure, cancelled, error, etc.), carrier-provided delivery estimates (e.g., delivery scheduled for January 6, etc.), confirmed delivery data (e.g., in transit on January 4, actual delivery date of January 7, etc.), service level (e.g., UPS Next Day Air, etc.), and/or any other suitable tracking data, etc.).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the shipping entity record elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.

Regarding claim 12, Moore discloses an apparatus, comprising: at least one computing device  to include at least one processor, at least one memory and a user interface, wherein the at least one processor is configured to… (Moore, ¶ 52, Original tree ensemble sub-environment 102 includes computing device 104, decision tree 106, and decision tree 108, which are part of a single tree ensemble), (Id., ¶ 98, embodiments of the disclosure may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing electronic elements or microprocessors), (Id., ¶ 90, One or more application programs 766 may be loaded into the memory 762 and run on or in association with the operating system 864), (Id., ¶ 22, Based on the values that are applied to the determinations made at each of those nodes, a hypothesis as to whether the two people are related, as well as a value corresponding to that hypothesis, may be generated at a leaf node and that result may be output and caused to be displayed via a graphical user interface);
identify, via one or more machine-learning operations… (Moore, ¶ 21, Tree ensembles have many diverse uses, and if properly tailored (e.g., through machine learning and/or human training), provide excellent constructs for receiving one or more data types for which they are built to process, and generating a hypothesis based on that data and the one or more nodes that the data as an instance travels through. Tree ensembles vary from the very simple to the extremely complex, depending on the number of features that they are built to handle, the number of trees in the ensemble, the number and types of calculations that are performed at each node, their incorporation of boosting or other accuracy-increasing algorithms, etc.), (Id., ¶ 98, embodiments of the disclosure may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing electronic elements or microprocessors (discloses processors));
…determine one or more adverse effects on transportation of one or more parcels… (Id., ¶ 98, embodiments of the disclosure may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing electronic elements or microprocessors), (Id., ¶ 26, in providing the ability to view node value information and node contribution information as it relates to determining whether to ground flights because of inclement weather (discloses adverse effects on transportation due to observed weather), an airline may choose to increase the number of customer service agents on days that are predicted to meet one or more data points that relate to high node impact on grounding flights, while choosing to keep staffing at normal levels on days that are predicted to meet one or more data points that relate to low node impact on grounding flights), (Id., ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (e.g., will a package (discloses parcel) be delivered on schedule, is a division of a company likely to hit their performance goals), among others);
…determine a plurality of probabilities of a particular… parcel arriving at a particular location by a particular time and/or date …and based at least in part on the one or more determined adverse effects on the transportation of the one or more parcels (Moore, ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (discloses a plurality of probabilities) (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others), (Id., ¶ 98, embodiments of the disclosure may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing electronic elements or microprocessors), (Id., ¶ 26, in providing the ability to view node value information and node contribution information as it relates to determining whether to ground flights because of inclement weather (discloses adverse effects on transportation due to observed weather), an airline may choose to increase the number of customer service agents on days that are predicted to meet one or more data points that relate to high node impact on grounding flights, while choosing to keep staffing at normal levels on days that are predicted to meet one or more data points that relate to low node impact on grounding flights), (Id., ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (e.g., will a package (discloses parcel) be delivered on schedule, is a division of a company likely to hit their performance goals), among others)
…generate content for display representative of the determined plurality of probabilities of the particular… parcel arriving at the particular location by the particular time and/or date… (Moore, ¶ 64, Upon receiving a request to compute node contribution values of one or more nodes in decision tree 106 and decision tree 108, server computing device 114 may cause classification of the processed data from the one or more datasets received via network 112 to be displayed (e.g., sending to a graphical user interface a chart or other readout type illustrating one or more arrived at hypotheses relating to one or more instances from the processed data and/or the value of the one or more instances as determined at leaf nodes for those instances)), (Id., ¶ 24, Other examples of the types of tree ensembles that may be analyzed and modified through the mechanisms and devices described herein include tree ensembles for predicting the likelihood that a person or persons will behave in a certain manner... whether safety protocols should be applied to a situation (e.g., should an airport ground flights because of inclement weather... and a variety of metric prediction applications (discloses a plurality of probabilities) (e.g., will a package be delivered on schedule, is a division of a company likely to hit their performance goals), among others), (Id., ¶ 98, embodiments of the disclosure may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing electronic elements or microprocessors);
While suggested, Moore does not explicitly disclose …obtain, at the at least one computing device, signals and/or states representative of one or more weather condition records and one or more parcel shipping activity records; …one or more correlations between the plurality of parameters of the one or more weather condition records and one or more parameters of the plurality of parcel shipping activity records based at least in part on, for the individual parcel shipping activity records of the plurality of parcel shipping activity records, the associating the at least one weather condition record with the particular parcel shipping activity record; …based at least in part on the identified one or more correlations between the one or more parameters of the plurality of weather condition records and the one or more parameters of the plurality of parcel shipping activity records; …perishable ... for a respective plurality of candidate transportation routes… perishable… for the respective plurality of candidate transportation routes; and obtaining input from a user to specify a particular transportation route of the respective plurality of candidate transportation routes and/or to specify a particular level of service to affect transportation of the particular perishable parcel.
However, Bateman discloses …obtain, at the at least one computing device, signals and/or states representative of one or more weather condition records and one or more parcel shipping activity records (Bateman, ¶ 14, The method 100 and system 200 can provide several benefits over traditional approaches to determining delivery estimate times for shipments. First, the technology can automatically retrieve and/or generate multiple types of delivery-related data (e.g., cross-carrier data such as historical delivery data (discloses shipping activity records) for completed shipments across a plurality of carriers; parcel-specific data such as weight and selected service level; tracking data provided by a shipping carrier; contextual data such as weather data (discloses weather condition records); etc.) in order to improve upon the accuracy and efficiency of delivery estimation), (Id., ¶ 66, The instructions are preferably executed by computer-executable components preferably integrated with a shipping services platform. The computer-readable medium may be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device); 
Through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Bateman and Altschule discloses …for individual parcel shipping activity records of the plurality of parcel shipping activity records, utilizing at least one processor of the one or more computing devices, associating at least one weather condition record of the plurality of weather condition records with a particular parcel shipping activity record at least in part by iteratively expanding a particular geographical region associated with the particular parcel shipping activity record until a nearest weather station having one or more recorded weather condition parameters for a particular time period and/or date associated with the particular parcel shipping activity record is identified.
First, Bateman discloses parcel shipping activity records and weather condition records (Bateman, ¶ 14, The method 100 and system 200 can provide several benefits over traditional approaches to determining delivery estimate times for shipments. First, the technology can automatically retrieve and/or generate multiple types of delivery-related data (e.g., cross-carrier data such as historical delivery data (discloses shipping activity records) for completed shipments across a plurality of carriers; parcel-specific data such as weight and selected service level; tracking data provided by a shipping carrier; contextual data such as weather data (discloses weather condition records); etc.) in order to improve upon the accuracy and efficiency of delivery estimation), (Id., ¶ 66, The instructions are preferably executed by computer-executable components preferably integrated with a shipping services platform. The computer-readable medium may be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device);
Further, Altschule discloses iteratively expanding a particular geographical region until a nearest weather station having one or more recorded weather condition parameters for a particular time period is identified (Altschule, ¶ 78, FIG. 5 shows diagram 500 of a map 502 indicating a secondary measurement region in accordance with alternative embodiments. In some embodiments, a default measurement region 506 may be selected, based on the subject location 504. For example, the default measurement region 506 may be defined by a circle of a predetermined radius (e.g. 5 miles). In some cases, there may only be few weather stations (508, 510, and 512) in the default measurement region 506. In such cases, the forensic weather analyzer 102 (FIG. 1) may establish a secondary measurement region 514 in order to encompass additional weather stations, such as 516. A higher number of weather stations within the measurement region allow more comparisons between model data and real-world meteorological measurements. In some embodiments, rather than establishing a secondary measurement region, the default measurement region 506 may be expanded in radius until a predetermined number of weather stations are included or a maximum radius is reached. For example, in one embodiment, the forensic weather analyzer is configured to start with a 3-mile radius default region, and attempts to encompass at least 5 weather stations. If there are fewer than 5 weather stations, the radius is incrementally increased (e.g. at mile increments). Each time the radius is increased, a count of included weather stations is made. If the number of weather stations reaches 5, the process is complete. If the number of weather stations is still fewer than 5, the radius increases up to a maximum value (e.g. 30 miles). Once the radius reaches its maximum value, it uses the number of weather stations included in the measurement region for input data used in making a selection of a forensic weather model. In embodiments, the processor 104 of the forensic weather analyzer 102 executes instructions in memory 106 to perform the aforementioned process of expanding the measurement region).

    PNG
    media_image1.png
    413
    573
    media_image1.png
    Greyscale

One of ordinary skill in the art would have recognized that applying the known technique of Altschule would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the iterative map-zooming technique of Altschule to the parcel shipping activity records and weather condition record teachings of Bateman would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, a applying the iterative map-zooming technique of Altschule to the parcel shipping activity records and weather condition record teachings of Bateman, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more accurate package delivery estimates while minimizing risk to couriers of operating in adverse environments.
Thus, through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Bateman and Altschule discloses …for individual parcel shipping activity records of the plurality of parcel shipping activity records, utilizing at least one processor of the one or more computing devices, associating at least one weather condition record of the plurality of weather condition records with a particular parcel shipping activity record at least in part by iteratively expanding a particular geographical region associated with the particular parcel shipping activity record until a nearest weather station having one or more recorded weather condition parameters for a particular time period and/or date associated with the particular parcel shipping activity record is identified.
Bateman further discloses …one or more correlations between one or more parameters of the plurality of weather condition records and one or more parameters of the plurality of parcel shipping activity records based at least in part on, for the individual parcel shipping activity records of the plurality of parcel shipping activity records, the associating the at least one weather condition record with the particular parcel shipping activity record (Id., ¶ 37, In another variation, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner);
…based at least in part on the identified one or more correlations between the one or more parameters of the plurality of weather condition records and the one or more parameters of the plurality of parcel shipping activity records  (Id., ¶ 37, In another variation, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner);
… for a respective plurality of candidate transportation routes; …for the respective plurality of candidate transportation routes;  (Id., ¶ 37,  In another variation, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner), (Id., ¶ 40, Regarding Block S140, parcel data preferably includes any data concerning the shipping of a particular parcel, such as one or more of: origin address, destination address, parcel size (e.g., dimensions, volume, surface area, etc.), parcel weight (e.g., object weight, overall package weight), delivery route data (e.g., current route, other potential routes (discloses plurality of candidate transportation routes), associated contextual data such as traffic along a given route), current location (e.g., where a package resides along a delivery route), temporal data (e.g., shipping date, current data, etc.), service level (e.g., Drone Delivery Service vs. Ground), status changes (e.g., a list of status descriptions and/or associated locations, dates, and times such as “Available to ship; San Francisco, Calif.; March 5; 2:30 pm”), delivery estimates (e.g., estimated delivery date, estimated delivery time, estimated handling time, etc.), image data (e.g., images of the parcel, images of the objects within the packaging container, etc.), delivery vehicle data (e.g., delivery vehicle type, driver analytics such as driver behavior for the individual controlling the delivery vehicle, delivery vehicle sensor data such as image datasets captured from optical sensors of the delivery vehicle, etc.), identifiers (e.g., originating sender's account number), data types analogous to types of delivery data (e.g., in Block S110), and/or any other suitable data. An example of parcel data can is shown in FIG. 5, but parcel data can be configured in any suitable manner);
and obtaining input from a user to specify a particular transportation route of the respective plurality of candidate transportation routes to affect transportation of the particular… parcel (Id., ¶ 40, Regarding Block S140, parcel data preferably includes any data concerning the shipping of a particular parcel, such as one or more of: origin address, destination address, parcel size (e.g., dimensions, volume, surface area, etc.), parcel weight (e.g., object weight, overall package weight), delivery route data (e.g., current route, other potential routes (discloses plurality of candidate transportation routes including a specified ‘current route’), associated contextual data such as traffic along a given route), current location (e.g., where a package resides along a delivery route), temporal data (e.g., shipping date, current data, etc.), service level (e.g., Drone Delivery Service vs. Ground), status changes (e.g., a list of status descriptions and/or associated locations, dates, and times such as “Available to ship; San Francisco, Calif.; March 5; 2:30 pm”)…), (Id., ¶ 12, the method 100 and/or system 200 can function to determine delivery estimates for different service levels (e.g., Next Day Air, Ground Transportation, etc.) provided by a shipping carrier, to automatically select and/or enable a user to select a preferable service level (discloses user input) based on the delivery estimates. However, the method 100 can include any suitable functionality), (Id., ¶ 16, the technology can amount to an inventive distribution of functionality across a network of one or more: shipping carriers (e.g., with API and/or other digital platforms facilitating retrieval of delivery data and/or parcel data), delivery prediction systems (e.g., acting as a central hub of communication for retrieving delivery-related data from a plurality of sources to use in generating and/or executing delivery prediction models), delivery vehicles (e.g., which can be routed (discloses specifying a particular delivery route), re-routed, and/or otherwise controlled based on improved delivery estimates), users (e.g., shipping senders, shipping recipients, and/or other users who can leverage an API of a first part shipping services platform to utilize the delivery prediction system), and/or other suitable entities).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the historical record and correlation elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.
While suggested, the combination of Moore and Bateman does not explicitly disclose …perishable; …perishable… 
However, Oz discloses …perishable; …perishable… (Oz, ¶ 53, The package may be a retail shop item, flowers, perishables, tobacco and alcohol, postal letters, food or other consumable items, and other similar deliverable items. The vehicles include but are not limited to automobiles, trucks, vans, motorcycles, and other similar transportation mechanisms)
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore and the historical record and correlation elements of Bateman to include the perishable parcel elements of Oz in the analogous art of package exchanges services for the same reasons as stated for claim 1.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore and the historical record and correlation elements of Bateman and the perishable parcel elements of Oz to include the weather station and the iterative map zooming elements of Altschule in the analogous art of forensic weather systems for the same reasons as stated for claim 1.

Regarding claims 14-16, this claim recites limitations similar to those in claim 3-5, and are rejected for the same reasons as stated above.

Regarding claim 17, the combination of Moore, Bateman, Oz and Altschule discloses the apparatus of claim 12.
Moore further discloses …wherein the one or more machine-learning operations to include one or more operations to perform a random forest machine-learning algorithm, a multiple linear regression algorithm or a decision-tree machine-learning algorithm or a combination thereof (Moore, ¶ 19, The systems, methods and devices for optimizing machine-learned tree ensemble prediction systems described herein may be applied to single decision trees, gradient-boosted decision trees, random forests, and other tree-ensemble based systems).

Regarding claim 18-19, this claim recites limitations similar to those in claims 8-9, respectively and are rejected for the same reasons as stated above.

Regarding claim 20, the combination of Moore, Bateman, Oz and Altschule discloses the apparatus of claim 12.
While suggested, Moore does not explicitly disclose … wherein the at least one computing device to obtain the signals and/or states representative of the plurality of weather condition records from a meteorological organization via signal packet communications over a network and/or to obtain the signals and/or states representative of the plurality of parcel shipping activity records from at least one commercial shipping entity computing device via signal packet communications over a network.
However, Bateman discloses …wherein the at least one computing device to obtain the signals and/or states representative of the plurality of weather condition records from a meteorological organization via signal packet communications over a network and/or to obtain the signals and/or states representative of the plurality of parcel shipping activity records from at least one commercial shipping entity computing device via signal packet communications over a network (Bateman, ¶ 14, The method 100 and system 200 can provide several benefits over traditional approaches to determining delivery estimate times for shipments. First, the technology can automatically retrieve and/or generate multiple types of delivery-related data (e.g., cross-carrier data such as historical delivery data (discloses shipping activity records) for completed shipments across a plurality of carriers; parcel-specific data such as weight and selected service level; tracking data provided by a shipping carrier; contextual data such as weather data; etc.) in order to improve upon the accuracy and efficiency of delivery estimation), (Id.,¶ 19, retrieving delivery data preferably includes retrieving cross-carrier delivery data (e.g., historical delivery records originating and/or associated with a plurality of shipping carriers, such as both USPS and UPS), but can alternatively include retrieving delivery data from a single carrier and/or other suitable entity. Delivery data preferably includes any one or more of: address data (e.g., origin address, destination address, intermediary addresses, etc.), handling times, transit times (e.g., overall transit time, transit time from a first location to a second location, etc.), delivery route data (e.g., indicative of the route traveled by the delivery vehicle, etc.), status change data (e.g., timestamps associated with a status change, types of status changes including pre-transit, in transit, out for delivery, available for pickup, delivered, returned to sender, failure, cancelled, error, etc.), carrier-provided delivery estimates (e.g., delivery scheduled for January 6, etc.), confirmed delivery data (e.g., in transit on January 4, actual delivery date of January 7, etc.), service level (e.g., UPS Next Day Air, etc.), and/or any other suitable tracking data, etc.).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the shipping entity record elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.


Claims 2, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Bateman, Oz and Altschule and in further view of Loppatto et al., U.S. Publication No. 2015/0363843 [hereinafter Loppatto].

	Regarding claim 2, the combination of Moore, Bateman, Oz and Altschule discloses the method of claim 1.
Moore does not explicitly disclose … wherein the generating content to display to the user further comprises generating an interactive user interface including a representation of a map, a representation of current and/or forecasted weather conditions and a representation of the plurality of candidate transportation routes; and wherein the obtaining input from the user comprises: communicating one or more signal packets representative of the content for display between the at least one computing device and a client computing device and/or a mobile device;
and receiving one or more signal packets representative of the input from the user responsive at least in part to the user interacting with the client computing device and/or the mobile device to specify the particular transportation route.
However, Bateman discloses …a representation of current and/or forecasted weather conditions and a representation of the plurality of candidate transportation routes (Bateman, ¶ 29, Block S120 preferably includes generating cross-carrier delivery features (e.g., features generated from delivery data spanning across a plurality of shipping carriers), but can include generating any suitable delivery features including any one or more of: address features, delivery route features, contextual features (e.g., weather features, demographic features, etc.). Delivery features preferably include conditioned delivery data (e.g., normalized delivery data), but can include raw delivery data (e.g., without post-processing after retrieval of the delivery data) and/or any other suitable data), (Id., ¶ 40, Regarding Block S140, parcel data preferably includes any data concerning the shipping of a particular parcel, such as one or more of: origin address, destination address, parcel size (e.g., dimensions, volume, surface area, etc.), parcel weight (e.g., object weight, overall package weight), delivery route data (e.g., current route, other potential routes, associated contextual data such as traffic along a given route), current location (e.g., where a package resides along a delivery route), temporal data (e.g., shipping date, current data, etc.), service level (e.g., Drone Delivery Service vs. Ground), status changes (e.g., a list of status descriptions and/or associated locations, dates, and times such as “Available to ship; San Francisco, Calif.; March 5; 2:30 pm”), delivery estimates (e.g., estimated delivery date, estimated delivery time, estimated handling time, etc.), image data (e.g., images of the parcel, images of the objects within the packaging container, etc.), delivery vehicle data (e.g., delivery vehicle type, driver analytics such as driver behavior for the individual controlling the delivery vehicle, delivery vehicle sensor data such as image datasets captured from optical sensors of the delivery vehicle, etc.), identifiers (e.g., originating sender's account number), data types analogous to types of delivery data (e.g., in Block S110), and/or any other suitable data. An example of parcel data can is shown in FIG. 5, but parcel data can be configured in any suitable manner.
and …the input from the user responsive at least in part to the user interacting with the client computing device and/or the mobile device to specify the particular transportation route (Id., ¶ 40, Regarding Block S140, parcel data preferably includes any data concerning the shipping of a particular parcel, such as one or more of: origin address, destination address, parcel size (e.g., dimensions, volume, surface area, etc.), parcel weight (e.g., object weight, overall package weight), delivery route data (e.g., current route, other potential routes (discloses plurality of candidate transportation routes), associated contextual data such as traffic along a given route), current location (e.g., where a package resides along a delivery route), temporal data (e.g., shipping date, current data, etc.), service level (e.g., Drone Delivery Service vs. Ground) (discloses service level), status changes (e.g., a list of status descriptions and/or associated locations, dates, and times such as “Available to ship; San Francisco, Calif.; March 5; 2:30 pm”)…), (Id., ¶ 12, the method 100 and/or system 200 can function to determine delivery estimates for different service levels (e.g., Next Day Air, Ground Transportation, etc.) provided by a shipping carrier, to automatically select and/or enable a user to select a preferable service level (discloses user input) based on the delivery estimates. However, the method 100 can include any suitable functionality), (Id., ¶ 16, the technology can amount to an inventive distribution of functionality across a network of one or more: shipping carriers (e.g., with API and/or other digital platforms facilitating retrieval of delivery data and/or parcel data), delivery prediction systems (e.g., acting as a central hub of communication for retrieving delivery-related data from a plurality of sources to use in generating and/or executing delivery prediction models), delivery vehicles (e.g., which can be routed (discloses specifying a particular delivery route), re-routed, and/or otherwise controlled based on improved delivery estimates), users (e.g., shipping senders, shipping recipients, and/or other users who can leverage an API of a first part shipping services platform to utilize the delivery prediction system), and/or other suitable entities).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the shipping entity record elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.
While suggested in at least Fig. 2 of Bateman and in related text, the combination of Moore, Bateman and Oz does not explicitly disclose … wherein the generating content to display to the user further comprises generating an interactive user interface including a representation of a map; …wherein the obtaining input from the user comprises: communicating one or more signal packets representative of the content for display between the at least one computing device and a client computing device and/or a mobile device; …and receiving one or more signal packets representative of…
However, Altschule discloses  … wherein the generating content to display to the user further comprises generating an interactive user interface including a representation of a map (Altschule, ¶ 76, FIG. 3 shows diagram 300 of a map 302 indicating a subject location 304. In this example, the subject location 304 is on the coast of southern New Jersey. Diagram 300 further shows a flow of information for starting a forensic weather analysis. The flow includes establishing a time of interest 306, which forms the basis of an event window. For example, the time of interest may be interpreted as a start time for a five-hour time window. In other embodiments, a user may specify (discloses interactive interface) the time of interest along with a desired time window. In such embodiments, a user may specify a time window of 12 hours, 24 hours, or other suitable interval corresponding to a weather event).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore, the historical record and correlation elements of Bateman and the perishable elements of Oz to include the interactive map elements of Altschule for the same reasons as stated for claim 1.
While suggested in at least Fig. 3 and related text of Altschule, the combination of Moore, Bateman, Oz and Altschule does not explicitly disclose …wherein the executing the fetched instructions further comprises communicating one or more signal packets representative of the content for display between the at least one computing device and a client computing device and/or a mobile device; …and receiving one or more signal packets representative of…
However, Loppatto discloses …wherein the executing the fetched instructions further comprises communicating one or more signal packets representative of the content for display between the at least one computing device and a client computing device and/or a mobile device; …and receiving one or more signal packets representative of… (Loppatto, ¶ 74, the carrier system 100 may also include one or more communications interfaces 220 for communicating with various computing entities, such as by communicating data, content, information/data, and/or similar terms used herein interchangeably that can be transmitted, received, operated on, processed, displayed, stored, and/or the like. Such communication may be executed using a wired information/data transmission protocol, such as fiber distributed information/data interface (FDDI), digital subscriber line (DSL), Ethernet, asynchronous transfer mode (ATM), frame relay, information/data over cable service interface specification (DOCSIS), or any other wired transmission protocol. Similarly, the carrier system 100 may be configured to communicate via wireless external communication networks using any of a variety of protocols, such as general packet radio service (GPRS), Universal Mobile Telecommunications System (UMTS), Code Division Multiple Access 2000 (CDMA2000), CDMA2000 1X (1xRTT), Wideband Code Division Multiple Access (WCDMA), Time Division-Synchronous Code Division Multiple Access (TD-SCDMA), Long Term Evolution (LTE), Evolved Universal Terrestrial Radio Access Network (E-UTRAN), Evolution-Data Optimized (EVDO), High Speed Packet Access (HSPA), High-Speed Downlink Packet Access (HSDPA), IEEE 802.11 (Wi-Fi), 802.16 (WiMAX), ultra wideband (UWB), infrared (IR) protocols, near field communication (NFC) protocols, Bluetooth protocols, wireless universal serial bus (USB) protocols, and/or any other wireless protocol).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore, the historical record and correlation elements of Bateman and the perishable elements of Oz to include the signal packet elements of Loppatto in the analogous art of determining a delivery time and/or cost for an item to be delivered.
 The motivation for doing so would have been “creating an improved customer experience (e.g., customer-selectable delivery windows each provided with associated costs, multiple deliveries at the same time versus separate deliveries, and/or the like)” [Loppatto, ¶ 2; Altschule, ¶ 120; Oz, ¶ 30; Bateman, ¶ 14; Moore, ¶ 5].


Regarding claim 10, the combination of Moore, Bateman, Oz and Altschule discloses the method of claim 1.
While suggested, Moore does not explicitly disclose wherein the obtaining the signals and/or states representative of the plurality of weather condition records comprises obtaining the plurality of weather condition records from a meteorological organization via signal packet communications over a network.
However, Bateman discloses … wherein the obtaining the signals and/or states representative of the plurality of weather condition records comprises… (Bateman, ¶ 37, Block S130 can include generating a decision tree model with internal nodes and branches selected based on correlations between delivery data and delivery time. In a specific example, a decision tree model can start with a carrier-provided delivery estimate, and subsequently adjust the delivery estimate based on potential delivery-related outcomes (e.g., rainy weather vs. sunny weather; heavy vs. light traffic) and corresponding probabilities (e.g., determined from historic weather data; (discloses historical weather records) determined from historic traffic data, etc.). However, generating a decision tree model can be performed in any suitable manner).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore to include the historical weather record elements of Bateman in the analogous art of generating delivery estimates for the same reasons as stated for claim 1.
While suggested, the combination of Moore, Bateman, Oz does not explicitly disclose ..obtaining the plurality of weather condition records from a meteorological organization…
However, Altschule discloses ..obtaining the plurality of weather condition records from a meteorological organization… (Altschule, ¶¶ 36-41, Knowing the wind speeds is also very important for investigations when structures of windows are rated to withstand a certain wind speed. When an adjuster, engineer, attorney or others search for weather records from the official weather stations, they are often faced with many problems. Examples include the following: [0037] 1. National Oceanic and Atmospheric Administration (NOAA) surface wind observations are often far from the subject location, sometimes 15-25 miles away. For a scenario involving Hurricane Sandy along the coastline in Barnegat, N.J., the closest NOAA wind observation station was located 23.1 miles away and was approximately 15.8 miles inland. There were no easily identifiable wind records in the area. [0038] 2. The weather stations are often located well inland and are not representative of the winds closer to or along the coastline where stronger winds may exist. [0039] 3. These weather stations are often far away from the most intense part of the storm. [0040] 4. Weather stations often have electricity and communication failures, with the result that meteorological observations may not be taken or recorded. [0041] 5. Observers at airports often evacuate and close down their posts, which in doing so stops the recording of wind observations).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore, the historical record and correlation elements of Bateman, the perishable elements of Oz to include the meteorological organization elements of Altschule for the same reasons as stated for claim 1.
While suggested, the combination of Moore, Bateman, Oz and Altschule does not explicitly disclose ..obtaining the plurality of weather condition records from a meteorological organization via signal packet communications over a network.
However, Loppatto discloses … via signal packet communications over a network (Loppatto, ¶ 74, the carrier system 100 may also include one or more communications interfaces 220 for communicating with various computing entities, such as by communicating data, content, information/data, and/or similar terms used herein interchangeably that can be transmitted, received, operated on, processed, displayed, stored, and/or the like. Such communication may be executed using a wired information/data transmission protocol, such as fiber distributed information/data interface (FDDI), digital subscriber line (DSL), Ethernet, asynchronous transfer mode (ATM), frame relay, information/data over cable service interface specification (DOCSIS), or any other wired transmission protocol. Similarly, the carrier system 100 may be configured to communicate via wireless external communication networks using any of a variety of protocols, such as general packet radio service (GPRS), Universal Mobile Telecommunications System (UMTS), Code Division Multiple Access 2000 (CDMA2000), CDMA2000 1X (1xRTT), Wideband Code Division Multiple Access (WCDMA), Time Division-Synchronous Code Division Multiple Access (TD-SCDMA), Long Term Evolution (LTE), Evolved Universal Terrestrial Radio Access Network (E-UTRAN), Evolution-Data Optimized (EVDO), High Speed Packet Access (HSPA), High-Speed Downlink Packet Access (HSDPA), IEEE 802.11 (Wi-Fi), 802.16 (WiMAX), ultra wideband (UWB), infrared (IR) protocols, near field communication (NFC) protocols, Bluetooth protocols, wireless universal serial bus (USB) protocols, and/or any other wireless protocol).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the shipping probability and machine learning elements of Moore, the historical record and correlation elements of Bateman and the perishable elements of Oz and the expandable mapping elements of Altschule to include the signal packet elements of Loppatto in the analogous art of determining a delivery time and/or cost for an item to be delivered for the same reasons as stated for claim 2.


Regarding claim 13, this claim recites limitations similar to those in claim 2, and is rejected for the same reasons as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anand et al., U.S. Publication No. 2019/0061939, discloses managing package deliveries by robotic vehicles.
Williams et al., U.S. Publication No. 2015/0046361, discloses methods and systems for managing shipped objects.
Satyanarayana Rao et al., U.S. Publication No. 2018/0121875 discloses delivery prediction automation and risk mitigation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624